Citation Nr: 1510544	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  11-04 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a cervical spine disability with degenerative disc disease at C5-6.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink


INTRODUCTION

The Veteran served on active duty from February 16 to June 11, 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Veteran testified a Travel Board hearing in June 2012.  A transcript of that hearing has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran attended a VA examination in May 2014 regarding his cervical spine.  The examiner provided a physical examination, diagnosed spinal stenosis, and offered a nexus opinion, but the opinion did not comply with the Board's February 2014 remand instructions.  The remand requested that the examiner determine whether the evidence clearly and unmistakably established that the Veteran's current disability pre-existed service.  If so, then the examiner was asked to determine if it was clearly and unmistakably not aggravated by service.  The examiner did not specifically address those questions.  Rather, the examiner noted that the current medical examination was not sufficient to confirm that the Veteran's possibly pre-existing cervical spine injury was aggravated while the Veteran was in service for four months.  The Board requires the examiner to answer the specific questions presented.  

Additionally, the examiner's opinion was based on an inaccurate record as the examiner found that Veteran's service treatment records do not show treatment for the neck during military service.  The Veteran was on active duty in May 1979 when he sought treatment for his neck as documented in the claims file.  Therefore, a review of the record indicates that the Board's directives were not substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, the issue must be remanded to obtain an addendum opinion regarding the etiology of the Veteran's cervical spine disability.  

The Veteran subsequently submitted the report of an October 2014 examination conducted by a private physician.  After examining the Veteran, the physician stated that "...I cannot say with certainty or even that it is more likely than not that his current spondylosis changes are a direct result of his military service."  It was also stated that the examiner felt there was insufficient evidence for VA to say that the Veteran clearly had a pre-military injury.  Clearly, the equivocal statement also does not address the remand instructions and is therefore an inadequate basis upon which to render a decision.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his pre-service, in-service, or post-service cervical spine symptoms.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  VA should obtain and associate with the claims file all outstanding VA treatment records.  If such records cannot be obtained or if no such records exist, the RO should document such findings.  

3.  After associating all pertinent outstanding records with the claims file, return the claims file to the May 2014 VA examiner.  If the examiner is not available, then schedule the Veteran for a VA examination regarding his cervical spine.  The examiner should review the claims file and address the following questions:

a.)  Did the Veteran clearly and unmistakably have a cervical spine or neck injury that pre-existed his entry into service?

b.)  IF YES, was the injury in question clearly and unmistakably NOT aggravated during service?  The examiner should specifically address the documented treatment records from the Veteran's time in service, to include a May 1979 treatment record.  Aggravation means a permanent increase in disability beyond the natural progression of the disease.  

c.)  If the examiner finds that the evidence does NOT clearly and unmistakably establish a pre-existing injury that was also clearly and unmistakably not aggravated during service, then the examiner should determine whether it is at least as likely as not that the Veteran's cervical spine disability had its onset during service or is causally and etiologically related to service.  

A complete rationale should be provided for any opinion stated.  

The examiner should note that clearly and unmistakably means that the evidence be obvious, manifest, and undebatable in establishing that it preexisted service and that it was not aggravated by service.  See Cotant v. Principi, 17Vet. App. 116 (2003).

A rationale should be provided for all findings and conclusions and should be set forth in a legible report.

4.  Then, readjudicate the appeal.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




